Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-46 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 	Regarding Claim 29, 
Step 1 Analysis: Claim 29 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 29 recites, in part, setting a first analysis point and a second analysis point on a fundus image so as to be symmetrical about a reference line; computing a direction of a first blood vessel at the first analysis point; computing a direction of a second blood vessel at the second analysis point; and comparing the first direction against the second direction. The limitations of setting a first analysis point and a second analysis point on a fundus image so as to be symmetrical about a reference line; computing a direction of a first blood vessel at the first analysis point; computing a direction of a second blood vessel at the second analysis point; and comparing the first direction against the second direction, as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
setting a first analysis point and a second analysis point on a fundus image so as to be symmetrical about a reference line can be considered to be an observation in the human mind,computing a direction of a first blood vessel at the first analysis point can be considered to be an evaluation in the human mind,computing a direction of a second blood vessel at the second analysis point can be considered to be an evaluation in the human mind,and comparing the first direction against the second direction can be considered to be an evaluation in the human mind,
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis:  The claim does not include any additional elements that amount to an integration of the judicial exceptions into a practical application, nor to significantly more than the judicial exceptions. The claim is not patent eligible.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. For the reasons given in Step 2A Prong 2. The claim is not patent eligible
	Regarding dependent claim 30-44, they do not overcome the deficiencies of the rejected independent claim 29 and they are also rejected.
	Regarding Claim 45,
	Step 1 Analysis: Claim 45 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 45 recites, in part, set a first analysis point and a second analysis point on a fundus image so as to be symmetrical about a reference line; compute a first direction of a first blood vessel at the first analysis point and compute a second direction of a second blood vessel at the second analysis point; and compare the first direction against the second direction, The limitations of set a first analysis point and a second analysis point on a fundus image so as to be symmetrical about a reference line; compute a first direction of a first blood vessel at the first analysis point and compute a second direction of a second blood vessel at the second analysis point; and compare the first direction against the second direction, as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
set a first analysis point and a second analysis point on a fundus image so as to be symmetrical about a reference line can be considered to be an observation in the human mind,
compute a first direction of a first blood vessel at the first analysis point and compute a second direction of a second blood vessel at the second analysis point can be considered to be an evaluation in the human mind,
and compare the first direction against the second direction can be considered to be an evaluation in the human mind.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “non-transitory computer-readable medium” and “a computer”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a non-transitory computer-readable medium and a computer to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of receive input feature information is well-understood, routine, and conventional, as evidenced by MPEP §2106.05(d)(II)(iv), “Storing and retrieving information in memory”. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
	Regarding Claim 46,
Step 1 Analysis: Claim 46 is directed to a machine, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 46 recites, in part, acquire a fundus image, setting a first analysis point and a second analysis point on a fundus image so as to be symmetrical about a reference line; computing a first direction of a first blood vessel at the first analysis point and computing a second direction of a second blood vessel at the second analysis point; and comparing the first direction against the second direction. The limitations of acquire a fundus image, setting a first analysis point and a second analysis point on a fundus image so as to be symmetrical about a reference line; computing a direction of a first blood vessel at the first analysis point; computing a direction of a second blood vessel at the second analysis point; and comparing the first direction against the second direction, as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of:
acquire a fundus image can be considered to be an observation in the human mind,
setting a first analysis point and a second analysis point on a fundus image so as to be symmetrical about a reference line can be considered to be an observation in the human mind,
computing a direction of a first blood vessel at the first analysis point can be considered to be an evaluation in the human mind,
computing a direction of a second blood vessel at the second analysis point can be considered to be an evaluation in the human mind,
and comparing the first direction against the second direction can be considered to be an evaluation in the human mind,
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “an ophthalmic device”, “a memory” and “a processor”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing an ophthalmic device, a memory and a processor to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of receive input feature information is well-understood, routine, and conventional, as evidenced by MPEP §2106.05(d)(II)(iv), “Storing and retrieving information in memory”. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-36, 38-43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al. US PG-Pub(US 20140016096 A1) in view of Shiba et al. US PG-Pub(US 20170112377 A1).
Regarding Claim 29, Iwase teaches an image processing method comprising: setting a first analysis point and a second analysis point on a fundus image so as to be symmetrical about a reference line (¶[0030], a method of designating a position of interest by the operator, he or she may directly designate a point using, e.g., a mouse, or may designate the position of interest by operating a slider or a mouse wheel, or by inputting a distance from the reference tomographic plane as a numerical value. [0044] the reference tomographic plane can be set based on two arbitrary different points located on the line that couples the centers of the optic nerve papillary area D and macular region M, and one point located at a position perpendicular to these points in the z-direction. [0045] In the reference tomographic plane setting process, the process for automatically setting the reference tomographic plane has been described. However, the reference tomographic plane need not always be automatically set, but it may be set at a position designated by the operator. For example, the operator may set the central positions of the optic nerve papillary area and macular region, or may modify the reference tomographic plane set by the computer. The examiner interprets as seen in Fig. 4C that B is a reference line connecting the optic nerve and macular region of the eye and as described in ¶[0030] an operator can set points of interests about a reference line shown in Fig. 4C to be (xi,yi) as one example of a analysis point.)
However Iwase does not explicitly teach computing a direction of a first blood vessel at the first analysis point and computing a direction of a second blood vessel at the second analysis point and comparing the first direction against the second direction.
Shiba teaches computing a direction of a first blood vessel at the first analysis point and computing a direction of a second blood vessel at the second analysis point (¶[0101] discloses the idea of extracting branch points of a blood vessel and ¶[0102] discloses that the prior art is determine the differences in blood flow between the blood vessels branch points.) comparing the first direction against the second direction. (¶[0101], the CPU 71 may be extract the branch points of the blood vessels by image processing, and measure the number of branch points of each blood vessel. ¶[0102], the process of determining great blood vessels and capillaries, the cases using blood vessel diameters and/or the numbers of branches have been described as examples; however, the present invention is not limited thereto. For example, the determining process may be a determining process using differences in blood flow rate between blood vessels. More specifically, it is possible to determine a blood vessel having a blood flow rate lower than a threshold, as the capillary area, and determine a blood vessel having a blood flow rate exceeding the threshold, as the great-blood-vessel area. This uses that capillaries have low blood flow rates and great blood vessels have high blood flow rates. Also, blood flow rate may be detected using a difference in luminance between capillaries and great blood vessels in the MC data. The examiner interprets that the comparing of the first direction against the second direction in light of the specification pertains to the blood flow of the blood vessel as described in ¶[0038] and Fig. 6 and the prior art is first determining branch points of each blood vessel and measuring the blood vessel of each branch point and comparing the differences in blood flow between the branch points.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Iwase with Shiba in order to compare the blood flow between two blood vessels. One skilled in the art would have been motivated to modify Iwase in this manner in order to accurately distinguish between capillaries having small blood vessel diameters and great blood vessels having large blood vessel diameters. (Shiba, ¶[0100])
Regarding Claim 30, the combination of Iwase and Shiba teaches the image processing method of claim 29, where Shiba further teaches wherein comparison of the first direction against the second direction comprises analysis of asymmetry between a running direction of the first blood vessel and a running direction of the second blood vessel ([0226] With respect to three-dimensional MC data, the CPU 71 may calculate edge strength with respect to each direction of three directions, and acquire running-direction information related to vascular areas, on the basis of the edge strengths of the individual directions. Further, the CPU 71 may give the acquired running-direction information to vascular areas included in the three-dimensional MC data. In this way, it is possible to detect the direction of each blood vessel included in MC data.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Iwase with Shiba in order to compare the blood flow between two blood vessels. One skilled in the art would have been motivated to modify Iwase in this manner in order to accurately distinguish between capillaries having small blood vessel diameters and great blood vessels having large blood vessel diameters. (Shiba, ¶[0100])
Regarding Claim 31, the combination of Iwase and Shiba teaches the image processing method of claim 29,  where Shiba further teaches wherein comparison of the first direction against the second direction is performed by quantifying asymmetry between a running direction of the first direction and a running direction of the second direction.  (¶[0227] More specifically, as shown in FIG. 18, the CPU 71 may perform edge detection on volume data of three-dimensional MC data with respect to X, Y, and Z directions, and acquire the edge detection result related to each of the X, Y, and Z directions as volume data. In this case, the volume data which are the edge detection results related to the individual directions are individually acquired. Here, on the basis of the edge detection results of the volume data corresponding to individual points of the three-dimensional MC data, it is possible to easily detect the running direction of each blood vessel. The examiner interprets the prior art is determine the edges of the blood vessel pertaining to the blood flow.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Iwase with Shiba in order to compare the blood flow between two blood vessels. One skilled in the art would have been motivated to modify Iwase in this manner in order to accurately distinguish between capillaries having small blood vessel diameters and great blood vessels having large blood vessel diameters. (Shiba, ¶[0100])
Regarding Claim 32, the combination of Iwase and Shiba teaches the image processing method of claim 29, where Iwase further teaches wherein the fundus image is a choroidal vascular image ([0024] The processing sequence of the image processing apparatus 10 of this embodiment will be described below with reference to the flowchart shown in FIG. 2A. The processes of the flowchart are implemented by executing a program stored in an internal memory (not shown) of the image processing apparatus 10. The processing sequence of this embodiment acquires tomograms of an eye to be examined, and generates a projected image from the tomograms so as to display a broad fundus region.)
Regarding Claim 33, the combination of Iwase and Shiba teaches the image processing method of claim 29, where Shiba further teaches wherein the first direction and the second direction relate to running directions of the choroidal blood vessels.  (¶[0102] Also, in the above description, as the process of determining great blood vessels and capillaries, the cases using blood vessel diameters and/or the numbers of branches have been described as examples; however, the present invention is not limited thereto. For example, the determining process may be a determining process using differences in blood flow rate between blood vessels. More specifically, it is possible to determine a blood vessel having a blood flow rate lower than a threshold, as the capillary area, and determine a blood vessel having a blood flow rate exceeding the threshold, as the great-blood-vessel area. This uses that capillaries have low blood flow rates and great blood vessels have high blood flow rates.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Iwase with Shiba in order to determine running direction of the blood vessel. One skilled in the art would have been motivated to modify Iwase in this manner in order to accurately distinguish between capillaries having small blood vessel diameters and great blood vessels having large blood vessel diameters. (Shiba, ¶[0100])
Regarding Claim 34, the combination of Iwase and Shiba teaches the image processing method of claim 29, where Shiba further teaches wherein the first direction is derived based on a brightness gradient of pixels in a first specific region containing the first analysis point and the second direction is derived based on a brightness gradient of pixels in a second specific region containing the second analysis point.  ([0246] Also, the CPU 71 may measure the number of pixels where blood vessels have been detected, as two-dimensional abundance of blood vessels, and may acquire a histogram representing a distribution of the numbers of pixels of the individual depth areas. Also, in a case of dividing three-dimensional MC data with respect to the depth direction, the CPU may divide the three-dimensional MC data in units of a pixel or in units of two or more pixels. [0247] In general, blood vessels of a fundus are distributed to individual layers of the fundus and form blood vessel layers. Therefore, the acquired blood vessel distribution information includes peaks according to the individual blood vessel layers. For this reason, the CPU 71 may separate the blood vessels in units of a layer by separating them by the peaks of the blood vessel distribution information. Also, in the case of separating the blood vessels by the peaks of the blood vessel distribution information. The examiner interprets that the prior art is measuring the pixels in regions of the fundus image to determine blood flow.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Iwase with Shiba in order to determine running direction of the blood vessel by using pixel data. One skilled in the art would have been motivated to modify Iwase in this manner in order to accurately distinguish between capillaries having small blood vessel diameters and great blood vessels having large blood vessel diameters. (Shiba, ¶[0100])
Regarding Claim 35, the combination of Iwase and Shiba teaches the image processing method of claim 29, where Iwase further teaches further comprising generating an analysis screen displaying a first indicator indicating the first direction, a second indicator indicating the second direction, the fundus image, and an analysis result of analyzing asymmetry between the first direction and the second direction ([0034] In step S207, the tomograms selected in step S206 are displayed on the display unit 270. FIG. 5 shows a screen display example. In FIG. 5, a three-dimensional tomogram group 501, projected image 502, tomogram 1 503 at the position designated by the operator, and tomogram 2 504 located at a plane-symmetric position based on the reference tomographic plane are displayed on the display unit 270. The tomogram 1 503 and tomogram 2 504 are displayed to be juxtaposed at upper and lower positions. The positions of the tomogram 1 503 and tomogram 2 504 generated from the tomogram group are respectively displayed on the projected image 502. Upon displaying the positions of the tomograms on the projected image, the position of the reference tomographic plane is also displayed, and different colors and line types of position information can be used. For example, assume that a color of a line which represents the position of the tomogram 1 503 is red, and that of a line which represents the position of the tomogram 2 504 is blue.)
Regarding Claim 36, the combination of Iwase and Shiba teaches the image processing method of claim 35, where Iwase further teaches wherein in the analysis screen, the first indicator is overlaid on the first analysis point of the fundus image, and the second indicator is overlaid on the second analysis point of the fundus image ([0031] In step S206, the first and second tomogram selection units 201 and 202 respectively select tomograms to be displayed on the display unit 270 based on the reference tomographic plane and the position acquired by the instruction acquisition unit 230. The tomogram selection process will be described below with reference to FIG. 4C. [0032] In FIG. 4C, an arrow S indicates a position (x.sub.i, y.sub.j) designated by the operator.)
Regarding Claim 38, the combination of Iwase and Shiba teaches the image processing method of claim 35, where Shiba further teaches wherein: the first indicator is a first histogram derived based on a brightness gradient of pixels in a first specific region containing the first analysis point and the second indicator is a second histogram derived based on a brightness gradient of pixels in a second specific region containing the second analysis point. ([0245] More specifically, for example, with respect to front MC data of each of depth areas, the number of pixels where blood vessels has been detected may be measured as two-dimensional abundance of blood vessels, and a histogram representing a distribution of the numbers of blood vessel pixels of the individual depth areas may be acquired (see FIG. 21). [0246] Also, the CPU 71 may measure the number of pixels where blood vessels have been detected, as two-dimensional abundance of blood vessels, and may acquire a histogram representing a distribution of the numbers of pixels of the individual depth areas. Also, in a case of dividing three-dimensional MC data with respect to the depth direction, the CPU may divide the three-dimensional MC data in units of a pixel or in units of two or more pixels. The examiner interprets the prior art is calculating a histogram for different regions of the blood vessel based on the pixel values in the region.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Iwase with Shiba in order to generate a histogram for the pixel values in a region containing the analysis point. One skilled in the art would have been motivated to modify Iwase in this manner in order to accurately distinguish between capillaries having small blood vessel diameters and great blood vessels having large blood vessel diameters. (Shiba, ¶[0100])
Regarding Claim 39, the combination of Iwase and Shiba teaches the image processing method of claim 35, where Shiba teaches wherein: the first indicator is a first angle numerical value corresponding to a running direction of the first blood vessel; and the second indicator is a second angle numerical value corresponding to a running direction of the second blood vessel.   (¶[0194] As blood vessel information, besides arteriovenous information and bleeding information, blood flow rate information, layer position information, color information, polarization property information, running-direction information, hardness information, information on the ratio of the inner wall and outer wall of each blood vessel, and the like may be acquired. In short, blood vessel information may be, for example, information related to the property of a vascular area included in MC data. Blood flow rate information may be acquired, for example, by Doppler OCT. Layer position information may be acquired, for example, by OCT data or MC data. Color information may be acquired, for example, by a fundus camera or spectroscopic OCT. Polarization property information may be acquired, for example, by PS-OCT. [0195] When outputting MC data, for example, the CPU 71 may perform image processing on the MC data on the basis of acquired blood vessel information, and display the MC data including the blood vessel information on the display unit 75.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Iwase with Shiba in order to use a numerical value for blood flow direction for the blood vessels. One skilled in the art would have been motivated to modify Iwase in this manner in order to accurately distinguish between capillaries having small blood vessel diameters and great blood vessels having large blood vessel diameters. (Shiba, ¶[0100])
Regarding Claim 40, while the combination of Iwase and Shiba teaches the image processing method claim 29, Iwase teaches wherein: the reference line is a straight line passing through a macular position and an optic nerve head position. (¶[0044] the reference tomographic plane can be set based on two arbitrary different points located on the line that couples the centers of the optic nerve papillary area D and macular region M, and one point located at a position perpendicular to these points in the z-direction)
Regarding Claim 41, the combination of Iwase and Shiba teaches the image processing method of claim 29, where Iwase further teaches wherein: a plurality of first analysis points is set in a first region in the fundus image, and a plurality of second analysis points is set in a second region in the fundus image, the first region and the second region being line symmetric about the reference line(¶[0030], a method of designating a position of interest by the operator, he or she may directly designate a point using, e.g., a mouse, or may designate the position of interest by operating a slider or a mouse wheel, or by inputting a distance from the reference tomographic plane as a numerical value. [0044] the reference tomographic plane can be set based on two arbitrary different points located on the line that couples the centers of the optic nerve papillary area D and macular region M, and one point located at a position perpendicular to these points in the z-direction. [0045] In the reference tomographic plane setting process, the process for automatically setting the reference tomographic plane has been described. However, the reference tomographic plane need not always be automatically set, but it may be set at a position designated by the operator. For example, the operator may set the central positions of the optic nerve papillary area and macular region, or may modify the reference tomographic plane set by the computer. The examiner interprets as seen in Fig. 4C that B is a reference line connecting the optic nerve and macular region of the eye and as described in ¶[0030] an operator can set points of interests about a reference line shown in Fig. 4C to be (xi,yi) as one example of a analysis point.)and a plurality of pairs of a first analysis point and a second analysis point that have line symmetry between the plurality of first analysis points and the plurality of second analysis points is defined, and a symmetry indicator indicating symmetry between the first direction and the second direction for each of the plurality of defined pairs is computed 
Iwase does not explicitly teach the first direction of the first blood vessel is computed for each of the plurality of first analysis points, and the second direction of the second blood vessel is computed for each of the plurality of second analysis points
Shiba teaches the first direction of the first blood vessel is computed for each of the plurality of first analysis points, and the second direction of the second blood vessel is computed for each of the plurality of second analysis points(¶[0101], the CPU 71 may be extract the branch points of the blood vessels by image processing, and measure the number of branch points of each blood vessel. ¶[0102], the process of determining great blood vessels and capillaries, the cases using blood vessel diameters and/or the numbers of branches have been described as examples; however, the present invention is not limited thereto. For example, the determining process may be a determining process using differences in blood flow rate between blood vessels. More specifically, it is possible to determine a blood vessel having a blood flow rate lower than a threshold, as the capillary area, and determine a blood vessel having a blood flow rate exceeding the threshold, as the great-blood-vessel area. This uses that capillaries have low blood flow rates and great blood vessels have high blood flow rates. Also, blood flow rate may be detected using a difference in luminance between capillaries and great blood vessels in the MC data. The examiner interprets that the comparing of the first direction against the second direction in light of the specification pertains to the blood flow of the blood vessel as described in ¶[0038] and Fig. 6 and the prior art is first determining branch points of each blood vessel and measuring the blood vessel of each branch point and comparing the differences in blood flow between the branch points.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Iwase with Shiba in order to compare the blood flow between two blood vessels. One skilled in the art would have been motivated to modify Iwase in this manner in order to accurately distinguish between capillaries having small blood vessel diameters and great blood vessels having large blood vessel diameters. (Shiba, ¶[0100])
Regarding Claim 42, the combination of Iwase and Shiba teaches the image processing method of claim 41, where Iwase further teaches further comprising extracting a pair in which the first direction and the second direction exhibit asymmetry based on the symmetry indicator indicating the symmetry of each of the plurality of defined pairs.  ([0044] In a three-dimensional space, a plane can be calculated from arbitrary three points on the space and an equation of plane ax+by+cz+d=0. Therefore, the reference tomographic plane can be set based on two arbitrary different points located on the line that couples the centers of the optic nerve papillary area D and macular region M, and one point located at a position perpendicular to these points in the z-direction.)
Regarding Claim 43, the combination of Iwase and Shiba teaches the image processing method of claim 42, where Iwase further teaches further comprising generating an emphasized display image to emphasize display of the first analysis point and the second analysis point corresponding to the extracted pair exhibiting asymmetry.  (Fig. 4C of Iwase shows a display image with points that can be designated by a user along a reference line.)
Regarding Claim 45, Iwase teaches a non-transitory computer-readable medium storing information processing program that causes a computer to (¶[0063] Aspects of the present invention can also be realized by a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions of the above-described embodiment(s), and by a method, the steps of which are performed by a computer of a system or apparatus by, for example, reading out and executing a program recorded on a memory device to perform the functions of the above-described embodiment(s). For this purpose, the program is provided to the computer for example via a network or from a recording medium of various types serving as the memory device (e.g., computer-readable medium))set a first analysis point and a second analysis point on a fundus image so as to be symmetrical about a reference line(¶[0030], a method of designating a position of interest by the operator, he or she may directly designate a point using, e.g., a mouse, or may designate the position of interest by operating a slider or a mouse wheel, or by inputting a distance from the reference tomographic plane as a numerical value. [0044] the reference tomographic plane can be set based on two arbitrary different points located on the line that couples the centers of the optic nerve papillary area D and macular region M, and one point located at a position perpendicular to these points in the z-direction. [0045] In the reference tomographic plane setting process, the process for automatically setting the reference tomographic plane has been described. However, the reference tomographic plane need not always be automatically set, but it may be set at a position designated by the operator. For example, the operator may set the central positions of the optic nerve papillary area and macular region, or may modify the reference tomographic plane set by the computer. The examiner interprets as seen in Fig. 4C that B is a reference line connecting the optic nerve and macular region of the eye and as described in ¶[0030] an operator can set points of interests about a reference line shown in Fig. 4C to be (xi,yi) as one example of a analysis point.)
However Iwase does not explicitly teach compute a first direction of a first blood vessel at the first analysis point and compute a second direction of a second blood vessel at the second analysis point and comparing the first direction against the second direction.
Shiba teaches compute a first direction of a first blood vessel at the first analysis point and compute a second direction of a second blood vessel at the second analysis point(¶[0101] discloses the idea of extracting branch points of a blood vessel and ¶[0102] discloses that the prior art is determine the differences in blood flow between the blood vessels branch points.)compare the first direction against the second direction. (¶[0101], the CPU 71 may be extract the branch points of the blood vessels by image processing, and measure the number of branch points of each blood vessel. ¶[0102], the process of determining great blood vessels and capillaries, the cases using blood vessel diameters and/or the numbers of branches have been described as examples; however, the present invention is not limited thereto. For example, the determining process may be a determining process using differences in blood flow rate between blood vessels. More specifically, it is possible to determine a blood vessel having a blood flow rate lower than a threshold, as the capillary area, and determine a blood vessel having a blood flow rate exceeding the threshold, as the great-blood-vessel area. This uses that capillaries have low blood flow rates and great blood vessels have high blood flow rates. Also, blood flow rate may be detected using a difference in luminance between capillaries and great blood vessels in the MC data. The examiner interprets that the comparing of the first direction against the second direction in light of the specification pertains to the blood flow of the blood vessel as described in ¶[0038] and Fig. 6 and the prior art is first determining branch points of each blood vessel and measuring the blood vessel of each branch point and comparing the differences in blood flow between the branch points.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Iwase with Shiba in order to compare the blood flow between two blood vessels. One skilled in the art would have been motivated to modify Iwase in this manner in order to accurately distinguish between capillaries having small blood vessel diameters and great blood vessels having large blood vessel diameters. (Shiba, ¶[0100])
Regarding Claim 46, Iwase teaches an ophthalmic system comprising: an ophthalmic device configured to acquire a fundus image ([0024] The processing sequence of the image processing apparatus 10 of this embodiment will be described below with reference to the flowchart shown in FIG. 2A. The processes of the flowchart are implemented by executing a program stored in an internal memory (not shown) of the image processing apparatus 10. The processing sequence of this embodiment acquires tomograms of an eye to be examined, and generates a projected image from the tomograms so as to display a broad fundus region)a memory that stores a program that causes a processor to execute an image processing method and a processor that executes the program stored in the memory to perform operations (¶[0063] Aspects of the present invention can also be realized by a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions of the above-described embodiment(s), and by a method, the steps of which are performed by a computer of a system or apparatus by, for example, reading out and executing a program recorded on a memory device to perform the functions of the above-described embodiment(s). For this purpose, the program is provided to the computer for example via a network or from a recording medium of various types serving as the memory device (e.g., computer-readable medium))comprising: setting a first analysis point and a second analysis point on a fundus image so as to be symmetrical about a reference line However Iwase does not explicitly teach computing a direction of a first blood vessel at the first analysis point and computing a direction of a second blood vessel at the second analysis point and comparing the first direction against the second direction.
Shiba teaches computing a direction of a first blood vessel at the first analysis point and computing a direction of a second blood vessel at the second analysis point (¶[0101] discloses the idea of extracting branch points of a blood vessel and ¶[0102] discloses that the prior art is determine the differences in blood flow between the blood vessels branch points.) comparing the first direction against the second direction. (¶[0101], the CPU 71 may be extract the branch points of the blood vessels by image processing, and measure the number of branch points of each blood vessel. ¶[0102], the process of determining great blood vessels and capillaries, the cases using blood vessel diameters and/or the numbers of branches have been described as examples; however, the present invention is not limited thereto. For example, the determining process may be a determining process using differences in blood flow rate between blood vessels. More specifically, it is possible to determine a blood vessel having a blood flow rate lower than a threshold, as the capillary area, and determine a blood vessel having a blood flow rate exceeding the threshold, as the great-blood-vessel area. This uses that capillaries have low blood flow rates and great blood vessels have high blood flow rates. Also, blood flow rate may be detected using a difference in luminance between capillaries and great blood vessels in the MC data. The examiner interprets that the comparing of the first direction against the second direction in light of the specification pertains to the blood flow of the blood vessel as described in ¶[0038] and Fig. 6 and the prior art is first determining branch points of each blood vessel and measuring the blood vessel of each branch point and comparing the differences in blood flow between the branch points.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Iwase with Shiba in order to compare the blood flow between two blood vessels. One skilled in the art would have been motivated to modify Iwase in this manner in order to accurately distinguish between capillaries having small blood vessel diameters and great blood vessels having large blood vessel diameters. (Shiba, ¶[0100])
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al. US PG-Pub(US 20140016096 A1) in view of Shiba et al. US PG-Pub(US 20170112377 A1) in further view of Karino US Patent (US 10438364 B2).
Regarding Claim 37, the combination of Iwase and Shiba teaches the image processing method of claim 35, they don’t explicitly teach wherein: the first indicator is a first arrow corresponding to a running direction of the first blood vessel; and the second indicator is a second arrow corresponding to a running direction of the second blood vessel.  
Karino teaches wherein: the first indicator is a first arrow corresponding to a running direction of the first blood vessel; and the second indicator is a second arrow corresponding to a running direction of the second blood vessel (Col 12, lines 24-27, FIG. 5 is a diagram showing an example in which divided regions are set by dividing the heart with a cross section perpendicular to the blood flow direction of the heart. Arrow A1 shown in FIG. 5 indicates the blood flow direction in the right atrium and the right ventricle, and arrow A2 indicates the blood flow direction in the left atrium and the left ventricle, and D1 to D10 indicate divided regions set by dividing the heart with cross sections perpendicular to the blood flow direction of the heart).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Iwase and Shiba with Karino in order to use an arrow to display the blood flow of the vessels. One skilled in the art would have been motivated to modify Iwase and Shiba in this manner in order to measure the blood flow rate. (Karino, Col 1, Lines 23-25)
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al. US PG-Pub(US 20140016096 A1) in view of Shiba et al. US PG-Pub(US 20170112377 A1) in further view of Numajiri et al. US PG-Pub(US 20130182219 A1).
Regarding Claim 44, the combination of Iwase and Shiba teaches the image processing method of claim 29, they don’t explicitly teach wherein the fundus image is obtained by wide-angle optical system.  
Numajiri teaches wherein the fundus image is obtained by wide-angle optical system.  (¶[0079] A fundus image pickup apparatus 301 in this embodiment is formed of an AO-SLO image pickup portion and an SLO image pickup portion. The AO-SLO image pickup portion acquires a fundus image having a narrow angle of view at high resolution, and the other SLO image pickup portion acquires a fundus image having a wide angle of view as an observation image for acquiring the fundus image by the AO-SLO image pickup portion.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Iwase and Shiba with Numajiri in order to use a wide angle optical system. One skilled in the art would have been motivated to modify Iwase and Shiba in this manner in order to acquire a fundus image that has a wider resolution. (Numajiri, ¶[0079)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663